Pee. Ctjeiam,
According to the undisputed evidence, the money attached was part of the proceeds of the pension check which defendant deposited with the garnishee bank for collection. It was subject to his check, and was in fact part of his pension money which, as cash, had not yet come into his hands. In view of the undisputed facts, the learned judge of the common pleas was clearly right in holding that under the act of Congress the money was not attachable. That act provides that “no sum of money due or to become due to any pensioner shall be liable to attachment, levy or seizure by or under any legal or equitable process whatever, whether the same remains with the pension office, or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto, but shall inure wholly to the benefit of such pensioner.” This case is clearly ruled by the principle recognized in Holmes v. Tallada, 125 Pa. 136, and other cases cited in the opinion of the court below.
The decree dissolving the attachment is therefore affirmed, and the appeal is dismissed with costs to be paid by the appellants.